Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce B. Thomas appeals the district court’s order denying his motion to remand to state court and granting the Defendant’s motion to dismiss this action seeking the recovery of benefits under insurance policies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Hartford Casualty Ins. Co., No. 3:15-cv-01604-RBH, 2015 WL 7313864 (D.S.C. Nov. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument-would not aid the decisional process.

AFFIRMED.